Name: COMMISSION REGULATION (EEC) No 1334/93 of 28 May 1993 reducing the basic and buying-in prices for tomatoes and apricots for the 1993/94 marketing year as a result of the monetary realignments of September and November 1992 and January 1993
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 132/ 120 Official Journal of the European Communities 29 . 5. 93 COMMISSION REGULATION (EEC) No 1334/93 of 28 May 1993 reducing the basic and buying-in prices for tomatoes and apricots for the 1993/94 marketing year as a result of the monetary realignments of September and November 1992 and January 1993 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular Article 16b (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 9 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 3824/92 of 28 December 1992 laying down the prices and amounts fixed in ecus as a result of the monetary realignments (4), as amended by Regulation (EEC) No 784/93 (*), and in particular Article 2 thereof, Whereas Article 1 of Commission Regulation (EEC) No 3820/92 of 28 December 1992 on transitional measures for the application of the agrimonetary arrange ­ ments laid down in Council Regulation (EEC) No 38 1 3/92 (6) establishes a link between the agrimone ­ tary arrangements applicable with effect from 1 January 1993 and those applying previously ; Whereas Regulation (EEC) No 3824/92 lays down the list of prices and amounts in the fruit and vegetables sector which are to be divided by the reducing coefficients of 1,010561 and 1,012674, fixed by Commission Regulation (EEC) No 537/93 f), with effect from the beginning of the 1993/94 marketing year, under the arrangements for the automatic dismantlement of negative monetary gaps ; whereas Article 2 of Regulation (EEC) No 3824/92 provides that the resulting reductions in the prices and amounts are to be specified for each sector concerned and that the reduced prices and amounts are to be fixed ; whereas the basic and the buying-in prices for tomatoes and apricots for the 1993/94 marketing year have been fixed by Council Regulation (EEC) No 1289/93 (8); Whereas in consequence of the above the basic and the buying-in prices for tomatoes and apricots for the 1993/94 marketing year fixed by Regulation (EEC) No 1289/93 must be reduced by 1,05 % for tomatoes and 1,25 % for apricots ; whereas these reductions result from the monetary realignments of September and November 1992 in the case of tomatoes and the monetary realign ­ ments of September and November 1992 and January 1993 in the case of apricots ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 The basic and the buying-in prices for tomatoes and apri ­ cots for the 1993/94 marketing year fixed by Regulation (EEC) No 1289/93 are hereby reduced by 1,05 % in the case of tomatoes and 1,25 % in the case of apricots and shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 June 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . 0 OJ No L 69, 20 . 3. 1993, p. 7. 0 OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 387, 31 . 12. 1992, p. 29. 0 OJ No L 79, 1 . 4. 1993, p. 54. (6) OJ No L 387, 31 . 12. 1992, p. 22. f7) OJ No L 57, 10 . 3 . 1993, p. 18 . (8) See page 3 of this Official Journal . 29 . 5 . 93 No L 132/ 121Official Journal of the European Communities ANNEX BASIC AND BUYING-IN PRICES 1993/94 marketing year TOMATOES For the period 11 June to 30 November 1993 (in ECU/100 kg net) Basic price Buying-in price June  (11-20) 28,15 10,70  (21-30) 25,61 9,94 July 23,08 8,56 August 20,67 7,67 September 21,94 8,17 October 23,27 8,57 November , , 28,02 1 1 ,22 These prices refer to packed 'round' and 'ribbed tomatoes of Quality Class I, size 57/67 mm. APRICOTS For the period from 1 June to 31 July 1993 (in ECU/100 kg net) Basic price Buying-in price June and July 41,16 23,44 These prices refer to packed apricots of Quality Class I of a size over 30 mm.